DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims
This office action is in response to the amendment received on 02/26/2021.
Claims 27, 31, 34 and 38 were amended.
Claims 1-26, 35-37 and 39-46 were canceled.
Claims 52-26 were newly introduced.
Claims 27-34, 38 and 47-56 are pending.
Claims 27-34, 38 and 47-56 were examined.

Response to Arguments/Amendments
Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 8-11, filed on 02/26/2021), with respect to the rejection under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 34 and 52-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 31 recites “the transaction”. This language is unclear as it is unclear which "transaction" the claims refer to. Claim 27, from which claim 34 depends, recites "facilitating a transaction" in the preamble, followed by steps performed by an "issuer computer". Claim 31 introduces a "mobile device" and a "device reader" followed by the contingent language "when the transaction is conducted". However, it is unclear whether the term "the transaction" refers to A. the "transaction" recited in the preamble of claim 27, which is not required by the claims to be conducted but rather merely "facilitated"; B. a transaction between the mobile device and device reader; C. a transaction between the issuer computer and these two newly introduced elements; or D. a transaction between any combination of elements. This duality renders the scope of the language "the transaction" unclear. Dependent claims 52-56 are also rejected since they depend on claim 31.


Claim 31 recites “wherein the mobile device and the device reader comprise a common characteristic when the transaction is conducted, the common characteristic being one or more of a region from which the transaction originated, a type or characteristic of a consumer originating the transaction, a type or characteristic of a device used to originate the transaction, a service provided as part of processing the transaction, or a characteristic of the mobile gateway associated with the transaction,”. This language is unclear as the common characteristics described are outside of the scope of the "mobile device" and the "device reader", i.e. a region, characteristics of a consumer, a(nother) device, an extraneous service, or a characteristic of a gateway which is not part of either the mobile device or the device reader. Therefore the attempt to further limit a "common characteristic" of two devices by describing characteristics of 

Claim 34 recites “wherein the issuer computer transmits the updated transaction data to an authorized mobile gateway having received at least a key pair comprising the first encryption key and the second encryption key from the key distribution server”. This language is unclear as independent claim 27 recites "transmitting the updated transaction data to a mobile gateway". Claim 34 recites "wherein the issuer computer transmits the updated transaction data to an authorized mobile gateway". It is unclear whether claim 34 attempts to further limit the transmitting step recited in claim 34 (i.e. the mobile gateway is the authorized mobile gateway), or whether the claim attempts to further recite a second transmission step to a second gateway (i.e. "an authorized mobile gateway" distinct from "a mobile gateway"). This duality renders the scope of the claim unclear.

Claim 34 recites: “wherein the issuer computer transmits the updated transaction data to an authorized mobile gateway having received at least a key pair comprising the first encryption key and the second encryption key from the key distribution server”. It is unclear by the claim language whether the language “having received” refers to “issuer computer” (i.e. “issuer computer transmits… having received…”), or whether it refers to “gateway” (i.e. “an authorized mobile gateway having received…”). 


“[0026] The portable consumer payment device is presented to a device reader or point of sale (POS) terminal. which is able to access data stored on or within the payment device. The account data (as well as any required consumer data) is communicated to the merchant 24 and ultimately to the merchant's transaction/data processing system 26. As part of the authorization process performed by the merchant, merchant transaction processing system 26 may access merchant database 28, which typically stores data regarding the customer/consumer (as the result of a registration process with the merchant, for example), the consumer's payment device, and the consumer's transaction history with the merchant. Merchant transaction processing system 26 typically communicates with Acquirer 30 (which manages the merchant's accounts) as part of the overall authorization process. Merchant transaction processing system 26 and/or Acquirer 30 provide data to Payment Processing Network 34, which among other functions, participates in the clearance and settlement processes that are part of the overall transaction processing. Communication and data transfer between Merchant transaction processing system 26 and Payment Processing Network 34 is typically by means of an intermediary, such as Acquirer 30. As part of the transaction authorization process, Payment Processing Network 34 may access account database 36, which typically contains information regarding the consumer's account payment history, chargeback or transaction dispute history, credit worthiness, etc. Payment Processing Network 34 communicates with Issuer 38 as part of the authorization process, where Issuer 38 is the entity that issued the payment device to the consumer and manages the consumer's account. Customer or consumer account data is typically stored in customer/consumer database 40 which may be accessed by Issuer 38 as part of the authentication, authorization or account management processes. Note that instead of, or in addition to being stored in account database 36, consumer account data may be included in, or otherwise part of customer/consumer database 40. ”
Therefore, to one of ordinary skill, the scope of the claim is unclear (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). See also MPEP 2173.02 III B. Dependent claims 52-56 are also rejected since they depend on claim 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-34, 38 and 47-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zilliacus et al. (US 6,915,272 B1), in view of Linehan (US RE 40,444 E) and in view of Byerley et al. (US 2008/0208688).

1 2 and 38, Zilliacus et al. teach an issuer computer, comprising: a processor; a memory; and a set of instructions stored in the memory; and a method for facilitating a transaction (System and method of secure payment and delivery of goods and services) comprising: 
receiving, by an issuer computer, a first encryption key from a key distribution server, the key distribution server also storing a second encryption key corresponding to the first encryption key (see Colum 6, lines 20-45); 
generating, by the issuer computer, a device key using the first encryption key received from the key distribution server (see generating ciphering key Kc, col.6, lines 20-45); 
transmitting the device key to a mobile device (see Fig. 2, col. 6 line 46 to coll. 7, line 5); 
Zilliacus et al. do not explicitly disclose a method and issuer computer comprising: receiving, by the issuer computer, transaction data for the transaction from a device reader that interacts with the mobile device wherein the transaction data for the transaction comprises a first transaction value;; processing, by the issuer computer, the transaction data; generating updated transaction data for the transaction, wherein the 
However, Linehan discloses a method and issuer computer (Four-party credit/debit payment protocol) comprising: 
receiving, by the issuer computer, transaction data for the transaction from a device reader that interacts with the mobile device wherein the transaction data for the transaction comprises a first transaction value; (see Fig. 4, step 402 column 13, lines 39-42; smart card reader, Fig. 2C, elements 262, 260); processing, by the issuer computer, the transaction data (see col. 13, lines 42-46); 
generating updated transaction data for the transaction, wherein the updated transaction data comprises an updated balance (see Col. 13, lines 42-46; Claim 38 [authorization token includes payment amount]); and 
transmitting the updated transaction data to a mobile gateway, which obtains the second encryption key from the key distribution server, generates the device key using the second encryption key, encrypts the updated transaction data using the device key, and provides the encrypted updated transaction data to the mobile 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the business protocol for electronic commerce as disclosed by Linehan in the method and issuer computer of Zilliacus et al., the motivation being to expand the role of a "thin" consumer's wallet by providing issuers with an active role in each payment via adding an issuer gateway and moving the credit/debit card authorization function from the merchant to the issuer (see Linehan, abstract).
The combination of Zilliacus et al. and Linehan does not explicitly disclose a method and issuer computer comprising: the updated balance comprising a second transaction value that is different than the first transaction value. 
However, Byerley et al. disclose a method and issuer computer (Methods and systems for handling of mobile discount certificates using mobile devices) comprising:

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the issuer discount capabilities as disclosed by Byerley et al. in the method and issuer computer of Zilliacus et al. and Linehan, the motivation being to overcome the issues inherent in handling physical discount certificates, including reducing the process flow time, the amount of fraud, and the cost of distribution, while increasing the convenience for consumers, and the tailorability of the instrument (see Byerley et al., paragraph [0012]).
Moreover, with respect to claims 27 and 38, the claims recite non-functional descriptive material. Claims 27 and 38 recite “wherein the transaction data for the transaction comprises a first transaction value”; “wherein the updated transaction data comprises an updated balance comprising a second transaction value that is different than the first transaction value”. However, the limitations refer only to the type of data stored. 
Specifically, the transitional term “comprises” is synonymous with “including,” “containing,” or “characterized by,” and is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Emphasis added. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) and MPEP 2111.03. Since the claims were amended to recite “data… comprises… value” and “data… comprises… balance comprising… value”, The language allows for the “Transaction data” and “updated transaction data” to “comprise” other unrecited does not preclude both “transaction data” and “updated transaction data” to be identical (i.e. according to the claim language both “transaction data” and “updated transaction data” can “comprise” two distinct data elements: 1. a first value and 2. a balance comprising a second value different than the first value). Therefore, the amended language is directed to describing subparts of open-ended data elements and are insufficient to further limit the claimed method steps and system elements. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

With respect to claim 283, the combination of Zilliacus et al., Linehan and Byerley et al. teaches all the subject matter of the method as described above with respect to claim 27. Furthermore, Linehan disclose a method wherein the transaction data is received from the device reader via an acquirer computer and a payment processing network (see Figure 2C). 

4, the combination of Zilliacus et al., Linehan and Byerley et al. teaches all the subject matter of the method as described above with respect to claim 27. Furthermore, Zilliacus et al. disclose a method further comprising providing a communication by the issuer computer to the key distribution server indicating that the mobile gateway is authorized to communicate with the mobile device (see Figure 6). 

With respect to claim 305, the combination of Zilliacus et al., Linehan and Byerley et al. teaches all the subject matter of the method as described above with respect to claim 27. Furthermore, Zilliacus et al. disclose a method wherein the issuer computer selects the mobile gateway to process a type of payment transaction, wherein the type is one of an eCommerce transaction, a debit transaction, a credit transaction, or a prepaid transaction, and wherein the transaction conducted between the mobile device and the device reader is of the type (see Figure 12, column 12, lines 59-67). 

6 7 8, the combination of Zilliacus et al., Linehan and Byerley et al. teaches all the subject matter of the method as described above with respect to claim 27. Furthermore, Byerley et al. disclose a method wherein the mobile device and the device reader comprise a common characteristic when the transaction is conducted, the common characteristic being one or more of a region from which the transaction originated, a type or characteristic of a consumer originating the transaction, a type or characteristic of a device used to originate the transaction, a service provided as part of processing the transaction, or a characteristic of the mobile gateway associated with the transaction, and wherein the method further comprises selecting, by the issuer computer, based on the common characteristic of the mobile device and the device reader, the mobile gateway to process the transaction (see paragraph [0036]). 

9, the combination of Zilliacus et al., Linehan and Byerley et al. teaches all the subject matter of the method as described above with respect to claim 27. Furthermore, Zilliacus et al. disclose a method wherein the mobile device is a mobile phone (see Abstract, Figure1, element 10). 

With respect to claim 3310, the combination of Zilliacus et al., Linehan and Byerley et al. teaches all the subject matter of the method as described above with respect to claim 27. Furthermore, Linehan disclose a method wherein the mobile device decrypts the encrypted updated transaction data by decrypting the encrypted updated transaction data using a session key that is decrypted using the device key (see Figure 8). 
With respect to claim 3411, the combination of Zilliacus et al., Linehan and Byerley et al. teaches all the subject matter of the method as described above with respect to claim 27. Furthermore, Zilliacus et al. disclose a method 
generating, by the key distribution server, a plurality of encryption key pairs, each key pair of the plurality of encryption key pairs associated with a different mobile 
distributing, by the key distribution server, the plurality of encryption key pairs to the plurality of mobile gateways, wherein the issuer computer transmits the updated transaction data to an authorized mobile gateway having received at least a key pair comprising the first encryption key and the second encryption key from the key distribution server (see Examiner notes that mere duplication of parts (a plurality of keys) has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)).
 
With respect to claim 4712, the combination of Zilliacus et al., Linehan and Byerley et al. teaches all the subject matter of the issuer computer as described above with respect to claim 38. Furthermore, Linehan disclose an issuer computer wherein the first encryption key and the second encryption key are symmetric keys (see Col. 13, lines 42-46). 

With respect to claim 48, the combination of Zilliacus et al., Linehan and Byerley et al. teaches all the subject matter of the issuer computer as described above with respect to claim 38. Furthermore, Linehan disclose an issuer computer wherein the method further comprises:


With respect to claim 4913, the combination of Zilliacus et al., Linehan and Byerley et al. teaches all the subject matter of the issuer computer as described above with respect to claim 38. Furthermore, Linehan disclose an issuer computer wherein the transaction is a payment transaction (see Abstract). 

With respect to claim 5014, the combination of Zilliacus et al., Linehan and Byerley et al. teaches all the subject matter of the issuer computer as described above with respect to claim 49. Furthermore, Linehan disclose an issuer computer wherein the payment transaction is a credit or debit card transaction (see col. 6, lines 24-40). 

With respect to claim 5115, the combination of Zilliacus et al., Linehan and Byerley et al. teaches all the subject matter of the issuer computer as described above with respect to claim 50. Furthermore, Byerley et al. disclose an issuer computer wherein the updated balance is an updated credit or debit account balance (see paragraphs [0034]-[0036] and [0061]; central host server 1002 controlled by issuer, paragraphs [0146]-[0147] and [0157]). 

With respect to claim 5216, the combination of Zilliacus et al., Linehan and Byerley et al. teaches all the subject matter of the method as described above with respect to claim 31. Furthermore, Byerley et al. disclose a method wherein the common characteristic is a region from which the transaction originated (see current geo-location information, paragraphs [0036], [0061] and [0070]). 

With respect to claim 5317, the combination of Zilliacus et al., Linehan and Byerley et al. teaches all the subject matter of the method as described above with respect to claim 31. Furthermore, Byerley et al. disclose a method wherein the common characteristic is a type or characteristic of a consumer originating the transaction (see personal information, paragraphs [0036], [0061] and [0070]).
 
With respect to claim 5418, the combination of Zilliacus et al., Linehan and Byerley et al. teaches all the subject matter of the method as described above with respect to claim 31. Furthermore, Byerley et al. disclose a method wherein the common characteristic is a type or characteristic of a device used to originate the transaction (see device currently being used/technical information, paragraphs [0036], [0061] and [0070]). 

With respect to claim 5519, the combination of Zilliacus et al., Linehan and Byerley et al. teaches all the subject matter of the method as described above with respect to claim 31. Furthermore, Byerley et al. disclose a method wherein the common characteristic is a service provided as part of processing the transaction (see eligible products or services, paragraphs [0036], [0061] and [0070]). 

With respect to claim 5620, the combination of Zilliacus et al., Linehan and Byerley et al. teaches all the subject matter of the method as described above with respect to claim 31. Furthermore, Byerley et al. disclose a method wherein the common characteristic is a characteristic of the mobile gateway associated with the transaction (see statistical information, i.e. cell phone minutes used per month and paragraphs [0036], [0061] and [0070]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hoffman (US 8,639,629 B1) discloses system and method for accessing an online user account registry via a thin-client unique user code, including immediate cash discounts or premium charges to a User's Financial Account during a commercial transaction.
Fitzgerald et al. (US 2006/0006226 A1) disclose method for electronic payment, including allowing for approval of an amount in excess of the request to account for tips.
Roberts et al. (US 2005/0228719 A1) disclose method and system for electronic delivery of incentive information based on user proximity, including electronically delivering promotion information based on a user's location and proximity to an associated point-of-sale facility.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.C./Examiner, Art Unit 3685 

/ZESHAN QAYYUM/           Primary Examiner, Art Unit 3685                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 27 is a method claim and recites “a device reader that interacts with the mobile device...”; “gateway, which obtains the second encryption key from the key distribution server, generates the device key using the second encryption key, encrypts the updated transaction data using the device key, and provides the encrypted updated transaction data to the mobile device, and wherein the mobile device decrypts the encrypted updated transaction data using the device key and updates stored transaction data based on the updated transaction data...” language directed to not positively recited method steps. See In re Wilder, 166 USPQ 545 (C.C.P.A. 1970).
        
        2 Claim 27 is a method claim and recites “the transaction data is received from the device reader via an acquirer computer and a payment processing network” . However, it has been held that structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)).
        
        3 Claim 28 is a method claim and recites “data is received from the device reader via an acquirer computer and a payment processing network”. However, it has been held that structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)).
        
        4 Claim 29 recites “communication… indicating that the mobile gateway is authorized to communicate with the mobile device”, language directed to non-functional descriptive material.
        
        5 Claim 30 is a method claim and recites “wherein the transaction conducted between the mobile device and the device reader is of the type...”; language directed to not positively recited method steps.
        6 Claim 31 recites “wherein the mobile device and the device reader comprise a common characteristic when the transaction is conducted”; “selecting... based on the common characteristic of the mobile device and the device reader”. Those are contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04
        
        7 Claim 31 is a method claim and recites “the common characteristic being one or more of a region from which the transaction originated, a type or characteristic of a consumer originating the transaction, a type or characteristic of a device used to originate the transaction, a service provided as part of processing the transaction, or a characteristic of the mobile gateway associated with the transaction...”; language directed to not positively recited method steps. 
        
        8 Claim 31 is a method claim and recites “wherein the mobile device and the device reader comprise a common characteristic when the transaction is conducted”; . However, it has been held that structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)).
        
        9 Claim 32 is a method claim and recites “wherein the mobile device is a mobile phone” . However, it has been held that structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)).
        
        10 Claim 33 is a method claim and recites “wherein the mobile device decrypts the encrypted updated transaction data by decrypting the encrypted updated transaction data using a session key that is decrypted using the device key...”, language directed to not positively recited method steps. 
        
        11 Claim 34 is a method claim and recites “each key pair of the plurality of encryption key pairs associated with a different mobile gateway of a plurality of mobile gateways...”; “wherein the issuer computer transmits the updated transaction data to an authorized mobile gateway having received at least a key pair comprising the first encryption key and the second encryption key from the key distribution server...”, language directed to not positively recited method steps. 
        
        12 Claim 47 recites “wherein the first encryption key and the second encryption key are symmetric keys”, language directed to non-functional descriptive material.
        
        13 Claim 49 recites “wherein the transaction is a payment transaction”, language directed to non-functional descriptive material.
        
        14 Claim 50 recites “wherein the payment transaction is a credit or debit card transaction”, language directed to non-functional descriptive material.
        
        15 Claim 51 recites “wherein the updated balance is an updated credit or debit account balance”, language directed to non-functional descriptive material.
        
        16 Claim 52 recites “wherein the common characteristic is a region from which the transaction originated”, language directed to non-functional descriptive material.
        
        17 Claim 53 recites “wherein the common characteristic is a type or characteristic of a consumer originating the transaction”, language directed to non-functional descriptive material
        
        18 Claim 54 recites “wherein the common characteristic is a type or characteristic of a device used to originate the transaction”, language directed to non-functional descriptive material.
        
        19 Claim 55 recites “wherein the common characteristic is a service provided as part of processing the transaction”, language directed to non-functional descriptive material.
        
        20 Claim 56 recites “wherein the common characteristic is a characteristic of the mobile gateway associated with the transaction, language directed to non-functional descriptive material.